FORM 6-KSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July2007 SR Telecom Inc. (Translation of registrant's name into English) Corporate Head Office 8150 Trans-Canada Hwy, Montreal, QC H4S 1M5 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SR Telecom Inc. Date:July 7, 2007 By: /s/Serge Fortin Serge Fortin President and CEO Exhibit Index Exhibit# Description of Exhibit 99.1 Interim Consolidated Financial Statements March 31, 2007 99.2 SR Telecom 2007 First Quarter Report 99.3 Cortication of Annual Filing (Form 52-109F1) CEO 99.4 Cortication of Annual Filing (Form 52-109F1) CFO
